MEMORANDUM **
Adolfo Gonzalez-Rodriguez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.2008). We dismiss in part and deny in part the petition for review.
We dismiss the petition as to Gonzalez-Rodriguez’s asylum and withholding of removal claims because the particular social group he asserts to the court is different from the social group he argued to the BIA, such that his claim is unexhausted, see Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004), and Gonzalez-Rodriguez has waived any other challenge to the agency’s nexus finding, see Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We lack jurisdiction to review Gonzalez-Rodriguez’s contention regarding ineffective assistance of counsel because he failed to raise that issue before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (requiring ineffective assistance of counsel claims to be presented first to the BIA).
Substantial evidence supports the agency’s denial of CAT relief because Gonzalez-Rodriguez failed to show it was more likely than not that he would be tortured if he returns to El Salvador. See Santos-Lemus, 542 F.3d at 747-48.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.